SN TPES Sere DISTACT “CEOLT
NORTHERN DISTRICT OF CALE NIA

 

 

 

 

 

 

 

LC] sont es a nk HA
BK. Case | 7-20S01RM
BRUG NARA PEROPERNES VI. :
a C3) Baia CofPe craton
OBPpyi+ Bik / Appear Tudae. We Alsop.

 

 

 

 

 

 

 

 

 

 

 

 

 

: med bu, Aer bach.
eet BEUL

OL)

 

 

 

LP tec wisthel ral 2S COXxN sel

(ganl derunces were

 

| her (C4 US"

WZ spr sum pte thet ber
Se BP iA Aheseé BRAT BK pee ceedings

fA hd

bet —-pPrvVi ey

sek a Be 224A Sea Cd Provence
Le FE) W2Ss “Seld "3 LA Janay 2e2,

—
x

(

pS Ww

5 oO
®
~~ C &
ry S Le 5
ew <
SX {TP
=i
U\
N
q
(

",
vu J
q

mM

D

1 4

7

~
Fd 2

~

Q
Te
7 \

Dp
2 WN;
Ee nN pa 4,
hs
& B

s
rW 4
~~

 

wv Wor

C77
uA ]
& &

3

A : ! a
IN>5 the BY Cay oa Wiceks lotece Be Cost
th her. Pest ime Ss) ast a

N. q _ 4
mr, UV

4

WED her wHttsd coeal ( _
current Hes: eat; xf “BEV WS just yntemed) or

ae
Yk 0. ) eds Aan bing Avéchacw's reg vest are mel

*
Ny

(
\

Cennetis

becs AUSE. hey 2, 2

woe. Pees y MDTON By OF FAK, BS

Eeree Spee Mz)
3 EP CLUFE Hes Nor so0lp, AND ind EC WC

aa ?

  
   
 

& (LU ump trons

 
Case 3:14-cr-00306-WHA Document 908 Filed 04/09/20 Page 2 of 5
ZL)

 

 

 
 

BE LEM AED FROM) tere BEM! Be PPE CEED NES

LJ) GLH

      
 

 

 

 

NK
lifses +e i orpses i? + tey eH
Comoletec) Ne f PEO ULES her addiboa>| leas) monks =
Copa AN IA ) the ON A OVNA Bev} Be probs. / sppeals [stays
5 ete ISU
gn rs. ‘Paons | Anchen »/ iinet. ; 2s cle. pte = LEV |

 

 

WAS -¥

g Soded Stotes he ire out oF Last NeTaNy

“DC 4 Bt fe _ Appeal ave a E me “a
C Sale lef Sen CLES Ode! stb ns
that the Big Court Z aps Fhe “trustee ) last ay le ha DAL

an Wal wver Sea Clitt gn Tully Zolet Aes
yd i ee af t we 2Aell

ue meee Aer Bev! ikon has rere yy Pate ip 7 if BSD CdD) S

 

  
  

 

ND Sum 1 ahao,

 

 

 

 

 
 

 

 

 

 

ta {i Puled Bey}: ) to _be Ane 5 bbe en rAel_p
Kay u ‘Poo NAS a hofdid4 pally dae Na lec jee! ‘nei thus, L SKE. iy A.
\f5 4 Daven: 31 rz. Ane Fev TABLE TNE OWNERS at Sea CPC

 

+Ne U MEFRED STATES AMERICA Lseet

Nor. pov Det .
ewe 20 -i\P38F sreh b, ZOZO alitepD sory PERL}
Pet, #i>, Pees pe-j}

 

ry

 

   
 

 

 

 

Ww

 
  

  

 

     

—

dD

  

Ps.

   

at

EMR GON. 24, STAY Jo AIPAC
Voan Ane puidznce 3Ad.
ae ee to f° :
exe” the des Ra - (BP Yh erly
Zu { tte ay i" nettecritable HH
al KHHE bit Nov £ PEST CE!
lof
- vee n ia .
(UEP 35 the nomnnzeand sller ese of the

then mend coh qn 4s awa | we UAs.u en Cod ClUSVan haseel
J om Bil N aa gtr rslinaS 4 paye#Z)
why Use SAIC) “ Iw Qotontte uth hex
P He lrteret to the pape ty
CE aMes eo perks oe the bstole- Onis se omy on eutect the hz he fin
j vmberty ii USC cLICA } wet asst
6 “ Voorn thy BK Coit asbiag "
2 p Boapzhas the Cx enon
qi ‘wested the Bk Coyeet ful isdich bap ty se II Any eu. tet ob le.
wy Z Sea Cl nye EM ASS ADDED ¢ Page #4)

 

 

nel cet A he Dope we
“he Ss Sunw@me Cast hos bo carted), ca tioned thot courts connie dé
Viate Bon the Code even wheA Metwyatéed bay 2 sincere be lief
that C82 At tors wrote Le hettec oe f cls Shes CZLYZEM SCL

’

yene ASUS 473, AST (Zor W Ep) <4)
‘ es fe ; y ; Co: Ve 4 BK. sos

a [Age Can pen: De:
“AZ yeéns 2wisteace Me oho the “Pre perhy ty wivic l; oa aH ach gio!

Ly) theestate" C faye AS! 7

 

 

Z We be Ae
___o incl 1S ot Cee

wale He. Z ANd. Sale O 2) raAec Chu

Metal; 5 WAS
Case 3:14-cr-00306-WHA Document 908 Filed 04/09/20 Page 3of5 @)
Lf
cee

 

a2 mac om

 

EXO IN -¢ rotvadrchon with th ew vty 27 ee ol 4 Finding “

 

 

 

 

¢ age HZ) tn!
e “The. an Lovet té treet ly RAE luz lez 4 4hat Eyvitable Mle pa! Ser CUP tia if
hel 4 the “Baowoalas cA Ang. Uniteel ! State's tern atteches te the

leas | hehe te Bee remamnrta with BO. Neither Pb) LA
olism the. stn ctee te levied ade Cet) owpety_} él Whe (ty CO
the BruzNAVAas , while A. the low itt 1A nbopractlog NL Uy {EMP HA
4iS ADE. Lpsae #E)

@ \-the Th ss hen poe, Dak En [ne l alter bao fAOM. ince) aaa 13sud, Net
Sale Oide A was ‘Moai cal: Jana witht <sppott inthe fecord “the

UNYTED SUA & + )p- pevoll in _its_l4t vc) 2ppect t LEMPTHUS

ee _Parped_]. {aad £2)

o “TL1s Sod Sy NN? Le PDESANTS THE INGOs EIEN? TRUE THT
Patni GA NOIN ES OND EPL coNCLUSIONS HAVE (ONSERUENCES
Parl 2X CLYDE Peer ery FROm_A BANL2U PIC STATE. Wren DAT
HAPPENS WE Bie’ Ce sors 2 SUDSDicDIN 0 ACT oN su PRo pi oer

AAC apATes , Nn PRESS )NE Pe DWlAPD witme Sth CUEE SALE,
thre BK Cove ae A DELI) CONT RALY Te pA air Aisle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MA Dist2eT1N Ar STP PonDi le ALDAZ. IS WARZANTED ©

Lp2oe 4S)

Acs Aetatledl la ctheeyebremely well wohes leaal Mohnw’s) aad
cep | iA Baa fhe LU NOPZD STHTES LAS ETON pic CL$ SEQ Cure bs
Mor’ 2 part f-the BOVLR zd, (eex|iNa S 25 of July 27 204,
as Eau ble pee 1 [bu iho 1% pwded lv, the BLUCMARLES _
NOX abvi the Be Covet cAMNIT “eden the cake of Sea Tift

 

 

 
 

4

28 Sea C4 rs Ewetoble THe ics NOT in CK. Arlce: Aah y te
At Cuccet + Lott EC PDANTED the Stay esa, 150 the. UNIT ED
SIPOEZ 1s dikes WA to peal] [succceel OO (Ane appeal af (mene

( AGEN. “robe! Sbb US AIG Alt (20245). .

More ower, deny Wo4reentets betas “4 mode bu the ty stéé Lttas skvas\
aad thy Bik Covel. ate ¢ i yw 22 2 OF Naty chine a Cle ae
via YY ne -Poiceasole. The ands reoddagt in Soph 200 —
{3 voi d_| iy) voli “Lyneo Slcealole ecru ¥2 The Anstee aad Casyt
neue oegsugllen. 40 aUTh= pity over Me Eguxtalle Tttle fOwuine
Shc ie Sen Cities adadibanaily 1 nba orp NEC AOE

LL 2 ue MM
+P \ Moe sien AN™ Ws ere EWEN Leth EINEM ° ee. AMA OT pas

  
 

©

 
Case 3:14-cr-00306-WHA Document 908 Filed 04/09/20 Page 4 of 5

C

AERERMWINT 1JSTB+ AMAINE AS €HL TATTLE [a MR_OF SseAce FE :

DHA ANY Ae EzWVLATE! Teg DDI N= SCA CU FE LS INNA AD/ uiD/

 

UN ANC AB! LE!

 

DATES Slerions DA heh eee ge
ADNOSiNg Airy Late piel

BACT THY OA aA and Hho C2 peeat

} ’
Bdsl [vm Day D addi Bon > BE Cy) rm exh DNS 16 Ceyct; ZA
2A A. NEZCESS3! as Averhrch, ya, paid PB PY L wwnkel ¢ ta Bik
Cw oe. sre wer EMTBNEO ously a7 le: OSCE A h. 4 M0 Ae to li b: _ Seed LDP a

2A saber roxte pessmghoa be Meats ly aad tAwerbach,

The be, Ome “i zz Aet ONL wn $il the 4, 1 at the “Oth | IANA en

Macks is release A Aver “bre ly ok the én. of the a tyntras a,

SUL DAA ines We iWatehet. the U2Ak feces ane. bre’ Pee
the ith la ERR.

CT ee

 

   
 
  
 

Cs

Seu puas~ alow Pte tHe he pi otdg jot

SASS

iD PRIA as

  

     

  

  
 

  

a Senay
ea LENSE

a este DL} fart. ts oppeathiglut

Ged ¢

} Pe
“ethsch. & coachizen ho ‘ily eg BPVL Lethe Lora troy

othe FOUL BK PO ceed ins >!
l Le. VW yinnry Z CE

a3

 

 

 

 

 

 

 

 

 

 

 

~ a
OLA APB C1the 2/2) fo20.-
/
+>. UNITED ses Vo ae so !261-62 (4th Cor , 20d)

*GlLApsNuET Vv Us BANCORP , » 133 - i124 C Tt Cor, 2014)
e RODED CANOM DEV coePP.. t 08. & og € Gh, Cory 2E 004), citing? d D. é3)
9 Piraenix. He eaets ; 4-5 U4 BAP, 4th, Cor 2019) Ags)
o Fowl INV LP Vv. US Jog 24 (atu _ Cor 2013)
e P2OM“PT. eMeANe ae U OS. WS-7, LZ Ct. DCA 2018)

 

° Messi v. Beate MEMT lo, bot, 0-7 Le A (FES)

® Sil Ven BEWwCH | LLC _ 7 / Rap PH. Cac, Nowe 3 204

° USA vy. <UBEN, a 4h. Ce, 2014) re S Lows? Skew RenEenes Al, [USG77
®9 SletsS Us - Menenat RAND SE COMME CE CATS3

° US Vv Saye » Laty Ly Fy 4 ¢2) £72 US 713 _» Ge. PRB Hh Vy Ba NES
® 26 USCS pe zy é vena - Fede rai Distact Guck) CHA Cor, 2 CIO)

9 STURGDN vw. Rost (4. ADC, 2o1b) Cavitable hile 16 the naner

 

 

 
Case 3:14-cr-00306-WHA Document 908 Filed 04/09/20 Page 5 of5

Name:  LWiae eA) aie

 

Reg. No. ay!7d AT -)

Federal Correctional ing a
PG. Box 8000
Florence, CO. 81226

UkeAE
Use

 

 

ICT COUET
er Als OR
+ So e OEN Cmte AVENUE

SAN FRANCISCO
Eases “insiniod Gita hited Lbicti_
